Title: General Orders, 22 July 1780
From: Washington, George
To: 


					
						Head Quarters Pracaness Saturday July 22d 1780
						
							Parole Susquehannah 
							 Countersigns Troop TattooWatchword. Confederation
						
					
					[Officers] Of the Day Tomorrow[:] Colonel Hazen[,] Brigade Major Bradford
					
						After Orders
						Thomas Brown of the 7th pennsylvania regiment was tried the 12th Instant at the Division General Court martial whereof Colonel Angell was President, for “Plundering the Inhabitants while on Command at Paramus and abusing a Woman” Pled Guilty: The Court considering the great irregularity of his general Conduct, that he was lately capitally condemned for the same Crime and pardon’d Sentenced him to suffer Death more than two thirds of the Court agreeing thereto.
						
						The Commander in Chief confirms the Sentence.
						As in the course of the Campaign a good Corps of Sappers and Miners will be extremely useful and absolutely necessary the General directs that one man be drawn from each regiment for this purpose; an able bodied man, intelligent, Sober, and engaged for the War. Those of this Part of the Army are to Assemble the day after tomorrow at Guard mounting.
					
				